Citation Nr: 1018123	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
angina and cardiac arrhythmia with hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis, to include hepatitis B and C with cirrhosis of the 
liver.

3.  Entitlement to service connection for angina and cardiac 
arrhythmia with hypertension.

4.  Entitlement to service connection for hepatitis, to 
include hepatitis B and hepatitis C with cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1974 to January 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's request to 
reopen his claims for entitlement to service connection for 
hepatitis B and C and hypertension.  In August 2008, a Travel 
Board hearing was held before the undersigned and a 
transcript of that hearing is of record.

In November 2008, the Board remanded the case for further 
development.  As discussed below, the Board finds that the RO 
substantially complied with the mandates of the remands and 
will proceed to adjudicate the appeal.  See Dyment v. West, 
13 Vet. App. 141 (1999). 

In a January 2010 statement submitted to a member of the U.S. 
House of Representatives, the appellant indicated he would 
like to file a claim for entitlement to service connection 
for degenerative disc disease of the lower back, anemia, 
kidney disease and hemorrhoids.  These issues have not been 
adjudicated, and are therefore referred to the agency of 
original jurisdiction. 

The reopened issues of entitlement to service connection for 
angina and cardiac arrhythmia with hypertension and 
hepatitis, to include hepatitis B and hepatitis C with 
cirrhosis of the liver, are addressed in the REMAND portion 
of the decision below and are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1991 rating decision denied the appellant's 
claim for entitlement to service connection for hypertension 
and hepatitis on the basis of no evidence of hypertension in 
service or within one year of service, and no evidence of 
residuals of hepatitis from service.  

2.  An August 1993 rating decision denied the appellant's 
request to reopen his claim for entitlement to service 
connection for hypertension as there was no evidence of 
treatment for or a diagnosis of hypertension during the 
appellant's service or within the one-year presumptive period 
following discharge.

3.  The appellant did not file a timely notice of 
disagreement with the April 1991 or August 1993 rating 
decisions.

4.  Evidence submitted concerning hypertension, subsequent to 
the August 1993 rating decision is not cumulative and 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

5.  Evidence submitted concerning hepatitis, to include 
hepatitis B and hepatitis C, subsequent to the April 1991 
rating decision is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 1991 rating decision is final as to the claims 
of entitlement to service connection for hypertension and 
hepatitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  

2.  The August 1993 rating decision is final as to the claim 
of entitlement to service connection for hypertension.  

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for hepatitis, 
to include hepatitis B and hepatitis C.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the petition to reopen the previously disallowed 
claims, his petition has been granted, as discussed below.  
As such, the Board finds that any error related to the 
Veterans Claims Assistance Action (VCAA) on that petition to 
reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Accordingly, the Board may proceed 
with a decision on the appellant's petition to reopen his 
claim for service connection for hepatitis.  

The November 2008 Board remand requested VA treatment records 
from the Los Angeles, California, VAMC dated earlier than 
April 1989 and medical records associated with the 
appellant's application for employment with the Naval 
shipyard in Long Beach, California, from May 1981.  The AOJ 
requested the VA treatment records in letters dated in 
February 2009 and March 2009.  The Los Angeles, California, 
VAMC notified the AOJ that they did not have the records. The 
appellant was notified of the unavailability of the records 
in a March 2009 letter.  VA treatment records from 1985 and 
1986 and records from the Naval Shipyard, including records 
dated in May 1981, were submitted by the appellant in March 
2009.  In a June 2009 statement, the appellant noted that he 
had no further information to provide the VA in support of 
his pending claim and requested that the VA make a decision 
as soon as possible.  Therefore, the Board finds that the RO 
substantially complied with the mandates of the remands and 
will proceed to adjudicate the appeal.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Applicable Law

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

 B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509-512 (1998).

II. Analysis

A.  Hepatitis

The appellant has filed a petition to reopen his claims for 
hepatitis B and C.  The evidence of record prior to the April 
1991 rating decision, which denied the appellant's claim for 
service connection for hepatitis included his service 
treatment records, an April 1991 VA examination report, and 
private medical records dating from February 1989.  

The Board finds that since the April 1991 rating decision, 
new and material evidence has been received to reopen the 
claim for entitlement to service connection for hepatitis.  
In particular, a March 1999 record reflects that the 
appellant has been diagnosed with hepatitis C.  A September 
2003 neurology consultation report reflects that the 
appellant had hepatitis C, and a history of chronic hepatitis 
B.  The evidence was not of record at the time of the 
previous denial, thus it is new.  The appellant's previous 
claim was denied because there was no evidence he had a 
current diagnosis of hepatitis.  As the new evidence 
indicates the appellant has a diagnosis of hepatitis C and 
chronic hepatitis B, which the appellant asserts were caused 
by service, the evidence relates to unestablished facts 
necessary to substantiate the claim.  Moreover, the specific 
issue of entitlement to service connection for hepatitis C 
has never been adjudicated.  Thus, the Board finds the new 
evidence raises a reasonable possibility of substantiating 
the claim.  See Justus, supra; 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the additional evidence is also material.  As 
new and material evidence has been received, the claim for 
entitlement to service connection for hepatitis B and C is 
reopened.  


B.  Hypertension

In an April 1991 rating decision, the RO denied service 
connection for hypertension and hepatitis.  In an August 1993 
rating decision, the RO denied the appellant's petition to 
reopen the claim for entitlement to service connection for 
hypertension because there was no evidence the appellant had 
hypertension in service or within the one year presumptive 
period following discharge.  The August 1993 rating decision 
was mailed to the appellant in August 1993 with information 
about his right to appeal the decision.  To file an appeal, 
an appellant must file a notice of disagreement within one 
year of the date that notice of the rating decision was 
provided to the claimant.  38 C.F.R. § 20.302(b) (2009).  
There is no evidence the appellant filed a new claim for 
entitlement to service connection for hypertension or 
hepatitis within one year of the August 1993 rating decision.  
Since the appellant did not file a notice of disagreement 
within one year of receiving notice of the August 1993 rating 
decision, the decision became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final 
denial of the claim for entitlement to service connection for 
hypertension, in August 1993, included the appellant's 
service treatment records, April 1991 and May 1993 VA 
examination reports, and private medical records dating from 
February 1989.  The August 1993 rating decision denied the 
appellant's claim to reopen because there was no indication 
the appellant had treatment for or a diagnosis of 
hypertension during his period of military service nor within 
the one year presumptive period following discharge.  
Additionally, the evidence submitted prior to the August 1993 
rating decision indicated the appellant had a history of 
hypertension, but not a current diagnosis.  

The Board finds that since the August 1993 rating decision, 
new and material evidence has been received to reopen the 
claim for entitlement to service connection for hypertension.  
The evidence submitted since the August 1993 rating decision 
includes medical records reflecting that the appellant was 
diagnosed with hypertension.  A July 2002 VA examination 
report indicates the appellant had a diagnosis of moderately 
severe hypertension.  Additionally, a September 1978 
electrocardiographic report reflects that the appellant had 
atrial fibrillation with rapid ventricular response, possible 
left ventricular hypertrophy and probable Ashman beats.  The 
electrocardiographic report was not of record at the time of 
the previous denial, thus, it is new.  The appellant's 
previous claim was denied because there was no evidence of 
hypertension in service or in the year following service.  
The new evidence indicates that the appellant has a current 
diagnosis of hypertension and had complaints about his heart 
and atrial fibrillation less than two years after service.  
Thus, the new evidence relates to unestablished facts 
necessary to substantiate the claim.  Therefore, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2009).  Accordingly, 
the additional evidence is also material.  As new and 
material evidence has been received, the claim for 
entitlement to service connection for hypertension is 
reopened.  


ORDER

The claim for service connection for hepatitis, to include 
hepatitis B and hepatitis C, is reopened, and the appeal is 
allowed to this extent.

The claim for service connection for angina and cardiac 
arrythmia with hypertension is reopened, and the appeal is 
allowed to this extent.


REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  VA must provide a VA examination when 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, (3) some indication that 
the claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  For the following 
reasons, the Board finds that a VA examination is necessary.  

As noted above, the evidence reflects that the appellant 
currently has hepatitis C and hypertension, and may have 
chronic hepatitis B.  A January 1976 service treatment record 
reflects that the appellant had viral, HAA positive hepatitis 
in service.  The appellant has asserted that his current 
hepatitis C is due to the viral hepatitis, exposure to other 
serviceman who had hepatitis C, or immunization with jet 
injectors.  The appellant's service treatment records reflect 
that he received immunizations in service.  The evidence of 
record also indicates the appellant was also exposed to other 
risk factors for hepatitis C.  An April 1991 VA examination 
report reflects that the appellant reported injecting heroin 
twice a week from age 23 to 26, during his period of service.  
The evidence of record also indicates that the appellant had 
at least one high blood pressure reading in service.  A 
September 1974 service treatment record reflects that the 
appellant had blood pressure of 162/86-80.  The appellant's 
service treatment records reflect that the appellant had 
complaints of chest pain in service.  The September 1978 
electrocardiographic record also indicates that the appellant 
experienced atrial fibrillation within two years of service.  
As there is some indication that the appellant's claimed 
disabilities of hepatitis B and C and hypertension may be 
associated with the established event, injury, or disease in-
service, the Board finds that a VA examination is necessary 
to determine whether there is a nexus.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Although the appellant was seen for a VA examination in July 
2002, the VA examiner did not address the issue of whether 
there is a nexus between hepatitis C or hypertension and 
service.  Moreover, the July 2007 VA examiner inaccurately 
noted that the highest blood pressure recorded while the 
appellant was in the military was 140/76 in July 1976.  As 
noted above, the appellant's highest blood pressure reading 
was 162/86-80 in September 1974.  The Board finds the July 
2007 VA examination report is inadequate due to the 
inaccuracy and lack of nexus opinion.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (noting that once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one).    

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009) have been interpreted to apply to all aspects 
of claims, including the initial disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection."  In this case, the appellant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date for the award of 
benefits.  As such, the Board finds that corrective notice 
should be sent to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issues on appeal in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date in the event of award of 
the benefit sought, as outlined by the 
Court in Dingess/Hartman.

2.  Schedule the appellant for a VA 
medical examination for the purpose of 
determining the following:

*	Determine whether it is at least as 
likely as not that the appellant's 
hepatitis C is related to service.  
The examiner should consider the 
appellant's in-service viral 
hepatitis, possible air gun 
inoculation, and the April 1991 VA 
examination report indicating the 
appellant reported injecting heroin.  

*	Evaluate whether the appellant has a 
current diagnosis of hepatitis B.  
If the appellant has a current 
diagnosis of hepatitis B, determine 
whether it is at least as likely as 
not related to service. 

*	Determine whether it is at least as 
likely as not that the appellant has 
angina, cardiac arrhythmia, or 
hypertension as a result of service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The clinician should review the claims 
folder and this fact should be noted in 
the accompanying medical report.

3.  Thereafter, readjudicate the reopened 
claims for service connection.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


